Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1, 11, and 20 have been amended.
Claims 10 and 19 have been canceled.
Claims 21 and 22 are newly added.
Claims 1-9, 11-18, and 20-22 are presently pending.

Applicant’s arguments with respect to claims 1, 11, and 20 have been considered but are moot in view of the new ground(s) of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 9, 11-13, 15-16, 18, and 20-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 8,850,469 B1) (of record, hereinafter Yang), in view of Dimitrova et al. (US 2002/0147782 A1) (of record, hereinafter Dimitrova), further in view of Fung (US 2016/0182949 A1) (of record, hereinafter Fung), and further in view of Evans et al. (US 2014/0325557 A1) (hereinafter Evans).

Regarding Claim 1, Yang discloses media broadcasting method implemented by a server, [Figs. 1, 6-9, 16-17; col. 3, lines 51-57: system employed by a server] comprising: 
receiving a playing request transmitted by a terminal device, the playing request requesting to play media segments; [Figs. 2-4, 16-17; col. 4, line 36 – col. 5, line 65: where video files may be segmented, with each segment being associated with a different content rating; col. 6, lines 16-23; col., 7, lines 7-57: client device may request a particular content, where the server may determine particular version of the content to provide directly or indirectly]
querying a segment index file of the media segments according to the playing request; [Figs. 6-9, 16-17; col. 7, line 20 – col. 8, line 10: server, based on request, determines version of video content to provide to client and finds/generates a playlist version to provide to the client]
[Figs. 6-9, 16-17; col. 7, line 20 – col. 8, line 10: server, based on request, determines version of video content to provide to client and finds/generates a playlist version to provide to the client; col. 6, lines 36-45; col. 9, lines 4-30; col. 11, lines 36-65: where different set of segments are selected by choosing particular subsets of videos to generate a selected version of the video content; col. 12, lines 23-59: where users/client devices may be associated with different authorization information and levels]
determining a target segment index file corresponding to the target segment set; [col. 6, lines 7-45; col. 7, line 57 – col. 8, line 11: server may generate a new version of the video playlist file or find a pre-generated playlist file] 
transmitting the target segment index file to the terminal device, [col. 6, lines 7-45; col. 7, lines 53-57; col. 8, lines 1-5; col. 8, lines 21-27: server may transmit to client M3U playlist that is used to playback the particular version of the client] and
acquiring comments on the segments in the media segments; [col. 6, lines 46-67: server may receive user designated ratings (i.e., comments) for respective segments of the video file and/or automated video analyzers] and 
determining segment ratings of the segments in the media segments according to segment ratings of the segments in the media segments and the characteristics of the segments in the media segment. [col. 4, line 36 – col. 5, line 65: where video files may be segmented, with each segment being associated with a different content rating; col. 6, lines 46-67: server may receive user designated ratings for respective segments of the video file and/or automated video analyzers]
Yang fails to explicitly disclose acquiring comments on the segments in the media segments provided by a plurality of user terminals that have played the media segments; and determining real-time segment ratings of the segments in the media segments according to segment ratings of the segments in the media segments and the characteristics of the segments in the media segment. (Emphasis on the elements of the limitations not explicitly disclosed by Yang).
Dimitrova, in analogous art, teaches acquiring comments on the segments in the media segments provided by a plurality of user terminals that have played the media segments; and determining real-time segment ratings of the segments in the media segments according to segment ratings of the segments in the media segments and the characteristics of the segments in the media segment. [0013, 0016-20, 0034, 0052-57: system may utilize learning processes to detect and classify segments of video according to parental guidance settings (such as the segment ratings of Yang, above) in real or substantially real-time, where the system may receive user feedback regarding marked segments to identify/correct markings (where it would be implicitly understood that a plurality of users may provide feedback from having viewed and corrected issues)]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Yang with the teachings of Dimitrova to determine segment ratings in real-time according to segment ratings and comments to automatically analyze and filter multimedia program content to provide parental controls [Dimitrova – ABST; 0057]
Yang and Fung fail to explicitly disclose updating a current segment index file of the media segments according to the real-time segment ratings of the segments in the media segments.
Fung, in analogous art, teaches updating a current segment index file of the media segments according to the real-time segment ratings of the segments in the media segments. [Figs. 1-3; 0042: tables that associate various scripts (i.e., different playlists as Yang, above) and the associated segment ratings of a video file (such as those of Yang and Dimitrova above), may be updated as needed based on updates to the tables, scripts, and/or segment ratings occur (such as the real-time ratings of Yang and Dimitrova above)]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Yang and Dimitrova with the teachings of Fung to update the current segment data file according the real-time ratings in order to ensure that provided content and playlists are up-to date with whatever newest version/ratings are available. [Fung – 0042]
Yang, Dimitrova, and Fung fail to explicitly disclose dividing the comments into multiple categories and determining characteristics of a segment according to a category that includes greater quantity of comments than other categories in the multiple categories.
Evans, in analogous art, teaches dividing the comments into multiple categories and determining characteristics of a segment according to a category that includes [Figs. 6A-C; 0008: wherein users may provide annotations/comments for a content item or a portion thereof; 0119-0123, 0133: Annotations may be aggregated to determine overall experience with portions of content items, where annotations may be identified by various parameters and comments may be aggregated according to common characteristics, where terms associated with a characteristic that is included in the most number/most frequently in comments are associated to the associated portion of the content item (such as the real-time ratings of Yang, Dimitrova, and Fung), where annotations may be utilized for filtering content to users (such as with Yang, Dimitrova, and Fung)]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Yang, Dimitrova, and Fung with the teachings of Evans to divide the comments into categories and to determine characteristics of a segment according to those categories in order to leverage social media data such as video comments/annotations to automatically share and disseminate information about media content with others. [Evans – 0004-6]

Regarding Claim 2, Yang, Dimitrova, Fung, and Evans disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Yang discloses wherein the determining, by the server, a target segment set according to the segment index file of the media segments comprises: using, by the server, non-restricted segments and restricted segments in the media segments corresponding to the segment index file as the target segment set when the [Figs. 4, 6-9, 16-17; col. 7, line 20 – col. 8, line 10: server, based on request, determines version of video content to provide to client and finds/generates a playlist version to provide to the client; col. 6, lines 36-45; col. 9, lines 4-30; col. 11, lines 36-65: where different set of segments are selected by choosing particular subsets of videos to generate a selected version of the video content, where highest overall rating version includes all segments of all rating levels including G/PG/PG13 rated (non-restricted) segments and R rated (restricted) segments; col. 12, line 23 – col. 13, line 21: where a user may be authorized to view R-rated content (i.e., restricted segments)] and 
the determining, by the server, a target segment index file corresponding to the target segment set comprises: generating, by the server, the target segment index file according to segment indexes of the non-restricted segments and segment indexes of the restricted segments. [Figs. 4, 6-9, 16-17; col. 7, line 20 – col. 8, line 10: server, based on request, determines version of video content to provide to client and finds/generates a playlist version to provide to the client; col. 6, lines 36-45; col. 9, lines 4-30; col. 11, lines 36-65: where different set of segments are selected by choosing particular subsets of videos to generate a selected version of the video content, where highest overall rating version includes all segments of all rating levels including G/PG/PG13 rated (non-restricted) segments and R rated (restricted) segments; col. 12, line 23 – col. 13, line 21: where a user may be authorized to view R-rated content (i.e., restricted segments)]

Regarding Claim 3, Yang, Dimitrova, Fung, and Evans disclose all of the limitations of Claim 2, which are analyzed as previously discussed with respect to that claim.
Furthermore, Yang discloses determining, by the server, the terminal device has authority to play at least one segment having a segment rating lower than or equal to an object rating of a virtual object corresponding to an account when the terminal device has logged in to the account. [Fig. 4; col. 9, lines 4-30: where different versions may include different overall rating levels, where depending on the overall rating levels, segments with lower ratings would be allowed; col. 7, line 34-57; col. 12, lines 23-59; col. 15, lines 35-54: authorization may be based on identifying/the user and/or client device via some user account or profile]

Regarding Claim 4, Yang, Dimitrova, Fung, and Evans disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Yang discloses wherein the determining, by the server, a target segment set according to the segment index file of the media segments comprises: using, by the server, segments other than restricted segments in the media segments corresponding to the segment index file as the target segment set when the media segments requested in the playing request comprise the restricted segments and the terminal device does not have authority to play the restricted segments; [Figs. 4, 6-9, 16-17; col. 7, line 20 – col. 8, line 10: server, based on request, determines version of video content to provide to client and finds/generates a playlist version to provide to the client; col. 6, lines 36-45; col. 9, lines 4-30; col. 11, lines 36-65: where different set of segments are selected by choosing particular subsets of videos to generate a selected version of the video content, where lower overall rated versions includes all segments not rated higher than the overall rating; col. 12, line 23 – col. 13, line 21: where a user may be authorized to view only G-rated content (i.e., restricted segments)] and 
the determining, by the server, a target segment index file corresponding to the target segment set comprises: generating, by the server, the target segment index file according to segment indexes of the segments other than the restricted segments in the media segments. [Figs. 4, 6-9, 16-17; col. 7, line 20 – col. 8, line 10: server, based on request, determines version of video content to provide to client and finds/generates a playlist version to provide to the client; col. 6, lines 36-45; col. 9, lines 4-30; col. 11, lines 36-65: where different set of segments are selected by choosing particular subsets of videos to generate a selected version of the video content, where lower overall rated versions includes all segments not rated higher than the overall rating; col. 12, line 23 – col. 13, line 21: where a user may be authorized to view only G-rated content (i.e., non-restricted segments)]

Regarding Claim 6, Yang, Dimitrova, Fung, and Evans disclose all of the limitations of Claim 4, which are analyzed as previously discussed with respect to that claim.
Furthermore, Yang discloses determining, by the server, that the terminal device does not have authority to play at least one segment when the terminal device has logged in to an account when to segment ratings of the restricted segments are not lower than or equal to an object rating of a virtual object corresponding to the account. [Fig. 4; col. 9, lines 4-30: where different versions may include different overall rating levels, where depending on the overall rating levels, segments with lower ratings would be allowed; col. 7, line 34-57; col. 12, lines 23-59; col. 15, lines 35-54: authorization may be based on identifying/the user and/or client device via some user account or profile; col. 13, lines 1-21: where, for instance, certain users may only be authorized to see G or PG-13 (at highest) rated content segments]

Regarding Claim 7, Yang, Dimitrova, Fung, and Evans disclose all of the limitations of Claim 4, which are analyzed as previously discussed with respect to that claim.
Furthermore, Yang discloses determining, by the server, that the terminal device does not have authority to play the restricted segments when the terminal device has logged in to an account and an object age of a virtual object corresponding to the logged-in account is lower than a preset age. [Fig. 4; col. 9, lines 4-30: where different versions may include different overall rating levels, where depending on the overall rating levels, segments with lower ratings would be allowed; col. 7, line 34-57; col. 12, lines 23-59; col. 15, lines 35-54: authorization may be based on identifying/the user and/or client device via some user account or profile; col. 13, lines 1-21: where, for instance, certain users may only be authorized to see G or PG-13 (at highest) rated content segments based on the user’s age]

Regarding Claim 9, Yang, Dimitrova, Fung, and Evans disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
[Fig. 4; col. 3, lines 50-65; col. 4, line 61 – col. 5, line 15; col. 5, line 54 – col. 6, line 23; col. 7, lines 1-19; col. 7, line 58 – col. 8, line 12: where playlist versions may be associated with desired rating formats, where the segments associated with each respective playlist is based on the respective metadata ratings tagged to each segment; col. 6, lines 46-67: where ratings may be based on analysis of objects or other elements detected within a given segment]


Regarding Claim 11, Claim 11 recites a server that performs the method of Claim 1. As such, Claim 11 is rejected similarly as Claim 1, mutatis mutandis. (Where Yang discloses that the computing elements may comprise various CRM and processors – see Yang [col. 3, lines 35-50])

Regarding Claim 12, Yang, Dimitrova, Fung, and Evans disclose all of the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 12 recites nearly identical limitations as Claim 2 and is rejected similarly as that claim.

Regarding Claim 13, Yang, Dimitrova, Fung, and Evans disclose all of the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 13 recites nearly identical limitations as Claim 4 and is rejected similarly as that claim.

Regarding Claim 15, Yang, Dimitrova, Fung, and Evans disclose all of the limitations of Claim 13, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 15 recites nearly identical limitations as Claim 6 and is rejected similarly as that claim.

Regarding Claim 16, Yang, Dimitrova, Fung, and Evans disclose all of the limitations of Claim 13, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 16 recites nearly identical limitations as Claim 7 and is rejected similarly as that claim.

Regarding Claim 18, Yang, Dimitrova, Fung, and Evans disclose all of the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 18 recites nearly identical limitations as Claim 9 and is rejected similarly as that claim.


Regarding Claim 20, Claim 20 recites a CRM that performs the method of Claim 1. As such, Claim 20 is rejected similarly as Claim 1, mutatis mutandis. (Where Yang 

Regarding Claim 21, Yang, Dimitrova, Fung, and Evans disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Yang discloses storing an initial segment index file of the media segments that lists all segments with corresponding restriction information, the restriction information indicating at least one of whether the corresponding segment is a restricted segment or a rating of the corresponding segment; upon receiving the playing request, determining whether the terminal device is restricted to play a segment in the media segments; in response to the terminal device being restricted to one or more segments, rewriting, in real time, the initial segment index file into the target segment index file by deleting, from the initial segment index file, segment index information of the one or more segments that the terminal device does not have authority to play; and in response to the terminal device being not restricted to any of the segments, using the initial segment index file as the target segment index file. [Yang – Figs. 4, 6-9, 16-17; col. 7, line 20 – col. 8, line 10: server, based on request, determines version of video content to provide to client and finds/generates a playlist version to provide to the client; col. 6, lines 36-45; col. 9, lines 4-30; col. 11, lines 36-65: where different set of segments are selected by choosing particular subsets of videos to generate a selected version of the video content, where highest overall rating version includes all segments of all rating levels including G/PG/PG13 rated (non-restricted) segments and R rated (restricted) segments; col. 12, line 23 – col. 13, line 21: where a user may be authorized to view R-rated content (i.e., restricted segments), or only G-rated content, or PG-13 (at highest) rated content]

Regarding Claim 22, Yang, Dimitrova, Fung, and Evans disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Dimitrova and Evans disclose wherein the comments provided by the plurality of user terminals are made based on watching experience of users of the plurality of user terminals. [Dimitrova – 0013, 0016-20, 0034, 0052-57: system may utilize learning processes to detect and classify segments of video according to parental guidance settings in real or substantially real-time, where the system may receive user feedback regarding marked segments to identify/correct markings; Evans – Figs. 6A-C; 0008: wherein users may provide annotations/comments for a content item or a portion thereof; 0119-0123, 0133]


Claims 5 & 8, and 14 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, Dimitrova, Fung, and Evans as applied to claims 4 and 13, respectively, above, and further in view of Ward, III et al. (US 2002/0013941 A1) (hereinafter Ward).

Regarding Claim 5, Yang, Dimitrova, Fung, and Evans disclose all of the limitations of Claim 4, which are analyzed as previously discussed with respect to that claim.
Furthermore, Yang discloses the server receiving account information from the terminal device. [col. 7, lines 34-57; col. 15, lines 22-52: users, via their client system, may provide login and identification information associated with a user account that is utilized to select proper authorized content versions] and 
	wherein a default authorization level may be the lowest/least restricted (e.g. G-rated) version. [col, 8, lines 40-42; col. 16, lines 1-14; col. 22, line 51 – col. 23, line 10: where default versions may be set (such as G-rated versions)]
Yang, Dimitrova, Fung, and Evans fail to explicitly disclose transmitting, by the server, a login prompt to the terminal device when the terminal device has not logged in to an account, and determining that the terminal device currently does not have authority to play the restricted segments when the terminal device has not logged in to the account within a preset time.
Ward, in analogous art, teaches transmitting, by the server, a login prompt to the terminal device when the terminal device has not logged in to an account, [0104: user is prompted to provider user identification and password upon system turn on] and 
determining that the terminal device currently does not have authority to play the restricted segments when the terminal device has not logged in to the account within a preset time. [ABST; 0056: system may default to the most restrictive viewer settings until a user with a less restrictive control level enters their password; 0104: where a user may be prompted to login to the account (where it is noted that the claims do not describe any sort of upper bound to the ‘preset time’)]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Yang, Dimitrova, Fung, and Evans with the teachings of Ward to prompt the user to log into an account and to determine a user [Ward – ABST]

Regarding Claim 8, Yang, Dimitrova, Fung, Evans, and Ward disclose all of the limitations of Claim 5, which are analyzed as previously discussed with respect to that claim.
Furthermore, Yang discloses wherein the determining, by the server, a target segment set according to the segment index file of the media segments comprises: using, by the server, all the media segments corresponding to the segment index file as the target segment set when the media segments comprise only non-restricted segments; and the determining, by the server, a target segment index file corresponding to the target segment set comprises: generating, by the server, the target segment index file according to segment indexes of all the media segments. [Yang – Figs. 4, 6-9, 16-17; col. 7, line 20 – col. 8, line 10: server, based on request, determines version of video content to provide to client and finds/generates a playlist version to provide to the client; col. 6, lines 36-45; col. 9, lines 4-30; col. 11, lines 36-65: where different set of segments are selected by choosing particular subsets of videos to generate a selected version of the video content, where lower overall rated versions includes all segments not rated higher than the overall rating; col. 12, line 23 – col. 13, line 21: where a user may be authorized to view only G-rated content (i.e., non-restricted segments)]

Regarding Claim 14, Yang, Dimitrova, Fung, and Evans disclose all of the limitations of Claim 13, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 14 recites nearly identical limitations as Claim 5 and is rejected similarly as that claim.

Regarding Claim 17, Yang, Dimitrova, Fung, Evans, and Ward disclose all of the limitations of Claim 14, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 17 recites nearly identical limitations as Claim 8 and is rejected similarly as that claim.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/WILLIAM J KIM/Primary Examiner, Art Unit 2421